The opinion of the Court was delivered by
Mr. Justice Gary.
The only question in this case is, whether attorney’s costs are now allowed by law? Section 2552 of the Revised Statutes is as follows: “The costs of attorneys, as provided for in the three preceding sections, shall only apply to causes pending, or existing liquidated contracts, on the 12th day of January, 1893. No other costs shall be allowed attorneys.” This section was a statement, by the commissioners, of the provisions of an act, approved 22d December, 1892, 21 Stat., 30, which went into effect twenty days after its approval, and which is as follows: Section 1. “That all acts in relation to attorney’s costs be, and the same are hereby, repealed: Provided, that this shall not apply to causes now pending or existing liquidated contracts. Section 2. That all acts or parts of acts repugnant to this act are hereby repealed.” On the 7th of February, 1897, 22 Stat., 429, an act was approved, the provisions of which are as follows: “That subdivision 1 of section 2548 of the Revised Statutes of 1893, be, and the same is hereby, amended, by striking out the words ‘except clerk’s and sheriff’s costs,’ at the end of subdivision 1 of said section, so that the said subdivision of said section shall read as follows: Section 1. The costs allowed by law *306in all cases of partition, where the property sought to be partitioned does not exceed $1,000 in value, and in actions for foreclosure of mortgage, where the amount claimed does not exceed $500, shall be one-half of the costs allowed in cases where the value exceeds those sums, and this provision shall apply to all cost in the cause. Section 2. That section 2552 of the Revised Statutes, and the act approved December 22d, 1892, vol. 21, page 30, of the Statues at Darge, be, and is hereby, repealed.” The intention of the legislature in striking out the words “except clerk’s and sheriff’s costs” as aforesaid, was to reduce the costs of those officers to one-half, in cases where the property partitioned does not exceed $1,000 in value, and the amount claimed in actions for foreclosure of mortgage does not exceed $500. Before this act they were entitled to full costs in such cases. It thus appears that section 1 of said act has no reference to attorney’s costs, and, even if section 2 of said act was intended to restore attorney’s costs, this could not be done by simply repealing the act which abolished such costs, as section 37 of the Revised Statutes provides that “the repeal of an act or joint resolution shall not revive any law theretofore repealed or superseded, nor any office theretofore abolished.” It was contended that the section just mentioned cannot be found in the Statutes at Darge, and is, therefore, not of force. It is, however, found in the Revised Statutes of 1882, which were adopted as an act, and not merely a compilation, and has not been repealed.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.